[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT AND MOTION TO MODIFY
The above mentioned motions were heard extensively on June 2, 1992. The parties have been divorced for about four years and during that period of time have cooperated remarkably well at making sure the children have an opportunity to share and enjoy both parents.
Shortly after the divorce Mr. Toussaint was unemployed for a considerable period of time. Support had been ordered at $160.00 per week and no motion to modify had been filed until May 15, 1992. During much of the period when he was employed Mr. Toussaint payed regularly first $50.00 per week and then $62.00 per week. He testified that he believed this was agreeable to his ex-wife. The court does not find that he was intentionally disobeying a court order and therefore declines to hold Mr. Toussaint in contempt.
The court finds the arrearage for which he is responsible to be $13,440.00. The court further finds that the CT Page 5991 motion to modify should and is hereby granted. The court further finds that the application of the guidelines would be inequitable and in appropriate in this case in lieu of the needs of the parties, the special expenses incurred in maintaining the relationship though visitation with the father who lives in Canada and the test interests of the children.
The court orders the father to pay $90.00 per week as current support and $20.00 per week on the arrearage.
WILLIAM M. SHAUGHNESSY, JR. JUDGE, SUPERIOR COURT CT Page 5992
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 5993